Citation Nr: 0613798	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for T12 myelopathy with 
bowel and bladder paralysis due to intervertebral disc 
syndrome. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1986 to June 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision.  In February 2004, 
the Board remanded for further development and in August 
2004, a travel board hearing was held.  Subsequently, in 
December 2004, finding new and material evidence had been 
submitted to reopen the claim for service connection for T12 
myelopathy with bowel and bladder paralysis due to 
intervertebral disc syndrome, the Board remanded the appeal 
again for further development. 


FINDING OF FACT

T12 myelopathy with bowel and bladder paralysis due to 
intervertebral disc syndrome was not present in service and 
the preponderance of the evidence is against a finding that 
the veteran's current disability is related to service. 


CONCLUSION OF LAW

The criteria for service connection for T12 myelopathy with 
bowel and bladder paralysis due to intervertebral disc 
syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA is required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by letters dated in August 2004, December 2004, and 
April 2005.  VA specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
specifically told to submit any evidence pertaining to his 
claim.  

While the veteran was not provided with notice prior to the 
initial adjudication of his claim, the claim was 
readjudicated in a January 2006 supplemental statement of the 
case and has been provided ample opportunity to submit 
additional evidence and to participate in the development of 
his claim.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains service 
medical records, post-service medical records, an independent 
medical expert opinion, and a VA examination report.   In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  VA sent letters in 
December 2004 and April 2005 requesting additional evidence 
from the veteran; however, the veteran did not send any 
additional evidence.  

For the above reasons, there is no prejudice to the appellant 
in deciding the case at this time.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).

Analysis

The veteran contends that the ruptured disc detected 
following separation from service that caused his paralysis 
occurred because of an injury sustained in service.  In 
particular, he asserts that while on active duty he had a 
spinal tap procedure to treat headaches.  He contends that 
the procedure was performed improperly, and that spinal fluid 
leaked out and caused headaches.  To stop the leak, a blood 
patch was performed.  It is the veteran's contention that 
pressure built up within his spinal
cord and caused the ruptured disc that resulted in his 
paraplegia in April 1990.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  
There is no question that the veteran has a current 
disability.  For example, the January 2005 VA examination 
report noted myelopathy and paraplegia.  

A May 1984 enlistment record for the Alabama Army National 
Guard noted a fall from a ladder that resulted in a back 
injury at the age of 16.  Service medical records include a 
prescreening enlistment record noting a prior back injury. 
However, his March 1985 enlistment examination is negative 
for any complaints, treatment, or diagnoses of any back 
injury or disorder.  A June 1986 record reflects that a 
spinal tap was performed and was within normal limits.  An 
undated record shows that a needle was inserted into the 
veteran's spinal column to withdraw fluid for testing.  The 
veteran was diagnosed with muscle contraction headaches, 
exacerbated bowel movements, and spinal headaches.  It was 
noted that he had an operative procedure at an Epidural Blood 
Patch Clinic in June 1986.  No complications were noted.  A 
July 1986 record noted that the spinal tap was performed due 
to headaches and that the results were negative.

A record dated in March 1988 reflects that the veteran 
reported that he had hurt his back three weeks earlier while 
lifting his car from a ditch.  He reported that he had no 
previous history of back problems.  He was in no apparent 
distress.  He moved slowly and no spasms or tenderness were 
detected.  Negative straight leg raising on the right was 
noted, but positive straight leg raising was noted at 45 
degrees on the left.  Deep tendon reflexes were 2+ and equal.  
He was discharged to full duty. There is no separation 
examination report in the claim file.

The issue is whether the veteran's procedures in service are 
related to his current disability.  In March 1994 an 
independent medical expert (IME), opined that a lumbar 
puncture (and by analogy, placing a needle almost as deeply 
in the back to inject blood into the epidural space) actually 
could cause a ruptured disc.  Although rare, this 
complication has been reported.  The needle could go too far 
penetrating the disc space, lacerating the annulus fibrosis 
(the tough tissue holding the disc in place) and allow a 
rupture to occur.  He further opined that the above mentioned 
did not occur in this case because the ruptured disc was 
between the T12 and L1, which is well above the spinal level 
at which a needle would be inserted for either a spinal tap 
or an epidural blood patch.  He continued that had a needle 
been so far off course as to hit the disc at this level, it 
would also have penetrated the spinal cord at that level, 
resulting in the immediate onset of the neurological 
catastrophe that in fact did not occur here until 4 years 
later.  He concluded that the spinal tap and subsequent blood 
patch had nothing to do with the rupture of an intervertebral 
disc and the occurrence of paraplegia.

In January 2005, VA afforded the veteran an examination to 
determine the etiology of his current disability.  Upon 
review of the claims folder and physical examination of the 
veteran, the examiner opined that the veteran's spinal cord 
injury was not likely due to the blood patch in 1986.  He 
found it unlikely that the blood patch had anything to do 
with disc herniation at T12 four years later.  In so finding, 
the examiner noted that blood patches are done at, at least 
L2 or below, and blood patches are given on the other side of 
the spinal cord as the disc, i.e. disc is anterior to the 
spinal cord and the blood patch is usually posterior to the 
spinal cord (the examiner did point out that there is no 
record of where exactly the blood patch was given in this 
case).  He further noted that the veteran was definitely 
baseline and normal neurologically for four years after the 
blood patch and that there was a "very, very remote chance 
that blood patch caused some injury that predisposed him to 
have a disc herniation years later."  The examiner added 
that the remote chance was less than 5 percent.  Although 
noting that there was no record of the volume of blood given 
in the blood patch, the examiner believed that information 
would not change his opinion.  In conclusion, the examiner 
stated that he could not say the veteran's disability was the 
result of the blood patch in service.  

While the veteran has a current disability and he had 
procedures relating to the spine in service, there is no 
competent evidence of a nexus between his procedures and 
current disability.  There are two separate opinions finding 
that his current disability is not related to his in-service 
procedures.  An IME and VA examiner have both opined that his 
current disability is not the result of his in-service spinal 
tap and blood patch.  There is no competent medical evidence 
linking his disability to active service.

In his informal brief dated in April 2006, the veteran, 
through his representative, also argued that the January 2005 
VA examination report's reference to remote possibility of a 
nexus relationship between service procedures and his current 
disability means that such a relationship was "not out of 
the realm of possibility."  However, service connection may 
not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  

While the veteran and his ex-wife have suggested that his 
disability is related to service, as lay persons they are not 
competent to give an opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against a finding that 
the veteran's disability is related to service and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for T12 myelopathy with bowel and bladder 
paralysis due to intervertebral disc syndrome is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


